UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period:	January 1, 2013 — June 30, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Fellow Shareholder: Stock markets around the world have exhibited volatility recently, as the U.S. Federal Reserve indicated that it may begin to reduce its quantitative easing program later this year if current positive trends continue. With this news, long-term interest rates jumped from historic lows and stocks fell, with the U.S. equity market in June posting a monthly loss for the first time this year. International markets, facing a range of issues, also declined. While the Feds announcement initially made investors skittish, we are encouraged that the central bank is seeing steady economic growth and low inflation. These conditions have helped lift equity market averages to near all-time highs, and a continuation of current trends could be supportive for investments. The Fed has said that any tapering will be done in a way that does not threaten the economic recovery. We believe Putnams fundamentally oriented investment approaches are well suited for todays market environment. By conducting in-depth company and industry research, and through astute analysis of key market and policy-related risks, Putnams portfolio managers and research analysts are committed to finding the most attractive opportunities for investors. Integrating new thinking into time-tested strategies may prove particularly beneficial as the economy moves into the next stage of the current recovery. We believe that, when combined with the guidance of a financial advisor who can help you develop a portfolio that matches your individual goals and tolerance for risk, Putnams emphasis on innovative thinking, active investing, and risk management can serve shareholders well. We would like to extend a welcome to new shareholders of the fund and to thank you for investing with Putnam. Performance summary (as of 6/30/13) Investment objective High current income, with a secondary objective of capital growth when consistent with achieving high current income Net asset value June 30, 2013 Class IA: $6.71 Class IB: $6.66 Total return at net asset value JPMorgan Developed (as of 6/30/13) Class IA shares* Class IB shares† High Yield Index‡ 6 months 1.73% 1.60% 1.83% 1 year 10.12 9.72 9.74 5 years 54.12 52.45 69.56 Annualized 9.04 8.80 11.14 10 years 120.59 115.34 139.41 Annualized 8.23 7.97 9.12 Life 608.18 574.92 — Annualized 8.01 7.80 — For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: February 1, 1988. † Class inception date: April 30, 1998. ‡ The fund’s benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the fund’s class IA shares. JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Credit quality Baa 3.8% Ba 23.8% B 43.9% Caa or below 22.8% Not rated 2.7% Cash and net other assets 3.0% Allocations are represented as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Credit qualities are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating. Ratings may vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forward contracts, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the cash and net other assets category. The fund itself has not been rated by an independent rating agency. Putnam VT High Yield Fund 1 Report from your fund’s manager What was the environment like for high-yield bonds during the six months ended June 30, 2013? High-yield bonds generally performed well during the first four months of the period, benefiting from the tailwind of increased global liquidity resulting from accommodative monetary policy in the United States and around the world. In May, however, the market environment shifted, as investors began to debate the U.S. Federal Reserve’s timetable for tapering its massive bond-buying program. Volatility increased from May into June, fueled by Fed Chairman Ben Bernanke’s announcement that the central bank could begin pulling back on its stimulus program later in 2013, and end it by mid 2014, sooner than investors expected. Against this backdrop, high-yield bond performance was hampered more by capital flows and market “technicals” — supply and demand dynamics — than by any breakdown in fundamental support. In fact, the fundamental backdrop for high-yield bonds remained solid; issuers were in reasonably good financial shape and the default rate was still near the historic low at period-end. Moreover, high-yield bonds have historically tended to do well during periods of moderate economic growth. For the period as a whole, high-yield bonds posted positive returns and outpaced investment-grade corporate bonds, U.S. Treasuries, and other more interest-rate-sensitive fixed-income categories. How did floating-rate bank-loan securities perform? Bank-loan securities outperformed high-yield bonds, thanks to a combination of attractive yield spreads and coupons that reset higher as short-term interest rates rise. In addition, investors generally view bank-loan securities as a less volatile substitute for high-yield debt when the high-yield sector is struggling. Let’s talk about your portfolio positioning. Which strategies had the biggest influence on the fund’s relative performance during the period? In general, the portfolio was underweight in higher-quality high-yield bonds — those rated BB or Ba — with more emphasis on the middle- and lower-quality credit tiers as compared with the benchmark. We offset this positioning with a stake in bank-loan securities, and we also held a cash buffer to help bring portfolio risk to near neutral versus the benchmark. At the sector/industry level, overweighting chemicals, along with favorable security selection in the automotive and energy groups, provided the biggest boost to the fund’s results versus the benchmark. Conversely, security selection in industrials and metals/mining, combined with holding a lighter-than-benchmark stake in transportation, detracted from relative performance. In terms of individual holdings, top contributors included Travelport, a provider of computerized registration systems to the travel industry; Rite Aid, one of the country’s largest drugstore chains; Tribune Company, a regional multimedia company with businesses in broadcasting and publishing; and automaker General Motors. On the downside, some of the more notable detractors were Exide Technologies, which makes lead-acid batteries for cars and other machines; and an underweight in multinational steelmaker ArcelorMittal. What is your outlook for the high-yield market in the coming months? From a valuation standpoint, high-yield bond spreads — the yield advantage they offer over Treasuries — have widened and are attractive relative to the historical average. At current levels, we believe spreads provide fair compensation for investing in a group of companies that, in our view, are fundamentally solid, against the backdrop of a low default rate. When interest rates were lower and credit spreads were tighter, a significant proportion of high-yield bonds were trading at premium prices, meaning above their par value. Because high-yield bonds can generally be called away by the issuer prior to their maturity dates, the market was effectively stuck at higher prices without providing much call protection. Now, with rates at higher levels and bond prices lower, the market is offering better opportunities for capital appreciation plus higher yields. When capital market conditions are favorable, and there has been a long period of cost-cutting and productivity enhancements by larger U.S. companies, historically that has been a time when these companies look to add product lines, markets, and/or scale. Frequently, they will acquire smaller companies to accomplish those goals. So, it’s possible that some of the high-yield issuers we hold could be merger or acquisition targets in the months ahead, which could potentially generate incremental returns for the fund. Where are you finding the most attractive investment opportunities? We believe there are still compelling opportunities in the middle- and lower-quality tiers of the market. We also continue to like bank loans because many of the companies issuing these securities have refinanced the obligations that they accumulated during 2007–2009, and now appear to sport much stronger credit profiles. Additionally, bank-loan securities, as well as middle- and lower-quality high-yield bonds, tend to be less sensitive to interest-rate movements, which could provide the fund with some degree of insulation during periods when rates spike higher. On an industry group basis, we remain skeptical of some of the more cyclical categories, such as metals/mining, but have a positive outlook for retailers and cable/wireless. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Lower-rated bonds may offer higher yields in return for more risk. Bond investments are subject to interest-rate risk (the risk of bond prices falling 2 Putnam VT High Yield Fund if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Your fund’s managers Portfolio Manager Paul D. Scanlon is Co-Head of Fixed Income at Putnam. A CFA charterholder, he joined Putnam in 1999 and has been in the investment industry since 1986. In addition to Paul, your fund’s portfolio managers are Norman P. Boucher and Robert L. Salvin. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. Putnam VT High Yield Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from January 1, 2013, to June 30, 2013. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 6/30/13 for the 6 months ended 6/30/13 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $3.70 $4.95 $3.71 $4.96 Ending value (after expenses) $1,017.30 $1,016.00 $1,021.12 $1,019.89 Annualized expense ratio 0.74% 0.99% 0.74% 0.99% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/13. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 4 Putnam VT High Yield Fund The fund’s portfolio 6/30/13 (Unaudited) CORPORATE BONDS AND NOTES (86.2%)* Principal amount Value Advertising and marketing services (0.4%) Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 $760,000 $573,799 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 375,000 288,750 Griffey Intermediate, Inc./Griffey Finance Sub LLC 144A sr. notes 7s, 2020 255,000 246,075 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 390,000 400,725 Automotive (1.2%) Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 700,000 772,625 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 230,000 249,073 General Motors Escrow escrow notes 8 1/4s, 2023 820,000 12,300 General Motors Financial Co., Inc. 144A sr. unsec. notes 4 1/4s, 2023 250,000 232,813 Motors Liquidation Co. Escrow escrow notes 8 3/8s, 2033 765,000 11,475 Navistar International Corp. sr. notes 8 1/4s,2021 1,031,000 1,012,957 Schaeffler Finance BV sr. notes Ser. REGS, 8 3/4s, 2019 (Netherlands) EUR 130,000 187,828 Schaeffler Finance BV 144A company guaranty sr. notes 8 1/2s, 2019 (Netherlands) $723,000 811,568 Schaeffler Finance BV 144A company guaranty sr. notes 7 3/4s, 2017 (Netherlands) 260,000 289,250 Schaeffler Finance BV 144A sr. notes 4 3/4s, 2021 (Netherlands) 400,000 380,000 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 70,000 79,275 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 180,000 179,550 Basic materials (7.7%) Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) 250,000 265,075 ArcelorMittal sr. unsec. bonds 10.35s, 2019 (France) 230,000 272,921 ArcelorMittal sr. unsec. unsub. notes 7 1/2s, 2039 (France) 270,000 256,500 Ashland, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 400,000 396,000 Ashland, Inc. 144A sr. unsec. notes 4 3/4s, 2022 445,000 440,550 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 1,165,000 1,234,899 Axiall Corp. 144A company guaranty sr. unsec. notes 4 7/8s, 2023 60,000 57,000 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 370,000 373,700 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 395,000 386,113 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 1,145,000 1,213,699 Cemex Finance, LLC 144A company guaranty sr. bonds 9 1/2s, 2016 (Mexico) 485,000 512,888 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 425,000 463,250 Cemex SAB de CV 144A company guaranty sr. notes 5 7/8s, 2019 (Mexico) 225,000 218,250 CORPORATE BONDS AND NOTES (86.2%)* cont. Principal amount Value Basic materials cont. Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 $845,000 $899,925 Eagle Spinco, Inc. 144A company guaranty sr. unsec. notes 4 5/8s, 2021 75,000 72,000 Edgen Murray Corp. 144A company guaranty sr. notes 8 3/4s, 2020 375,000 373,125 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 220,000 213,400 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 295,000 305,325 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 370,000 381,100 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 830,000 817,550 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 345,000 335,513 HD Supply, Inc. company guaranty sr. unsec. sub. notes 10 1/2s, 2021 345,000 356,213 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 765,000 887,400 HD Supply, Inc. 144A sr. unsec. notes 7 1/2s, 2020 555,000 561,938 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 35,000 34,913 Hexion U.S. Finance Corp. 144A sr. notes 6 5/8s,2020 180,000 179,550 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 255,000 243,525 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s,2018 575,000 586,500 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 645,000 707,888 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 510,000 554,625 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 655,000 646,813 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 750,000 633,750 Ineos Finance PLC 144A company guaranty sr. notes 8 3/8s, 2019 (United Kingdom) 255,000 278,588 Ineos Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 165,000 174,488 INEOS Group Holdings SA 144A company guaranty sr. unsec. notes 6 1/8s, 2018 (Luxembourg) 220,000 207,900 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (Luxembourg) EUR 441,245 581,543 Inmet Mining Corp. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 (Canada) $155,000 149,188 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 960,000 1,077,599 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 360,000 392,400 LyondellBasell Industries NV sr. unsec. notes 6s,2021 445,000 500,049 Momentive Performance Materials, Inc. company guaranty notes 9 1/2s, 2021 EUR 220,000 229,090 Momentive Performance Materials, Inc. company guaranty sr. notes 10s, 2020 $260,000 270,400 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 30,000 31,275 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 420,000 424,200 Putnam VT High Yield Fund5 CORPORATE BONDS AND NOTES (86.2%)* cont. Principal amount Value Basic materials cont. New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) $200,000 $191,500 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 425,000 455,813 Nufarm Australia Ltd. 144A company guaranty sr. notes 6 3/8s, 2019 (Australia) 220,000 224,950 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 630,000 630,000 PQ Corp. 144A sr. notes 8 3/4s, 2018 505,000 516,363 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 480,000 519,600 Ryerson, Inc./Joseph T Ryerson & Son, Inc. 144A company guaranty sr. notes 9s, 2017 525,000 532,875 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s,2020 455,000 480,594 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s,2023 405,000 392,850 Smurfit Kappa Acquisition company guaranty sr. bonds 7 1/4s, 2017 (Ireland) EUR 50,000 67,958 Smurfit Kappa Acquisitions 144A company guaranty sr. notes 4 7/8s, 2018 (Ireland) $265,000 267,155 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 345,000 376,050 Steel Dynamics, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 185,000 197,025 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2022 115,000 121,325 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2019 155,000 163,913 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2023 75,000 73,875 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 865,000 963,394 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2020 780,000 735,150 USG Corp. sr. unsec. notes 9 3/4s, 2018 530,000 601,550 Weekley Homes, LLC/Weekley Finance Corp. 144A sr. unsec. notes 6s, 2023 870,000 854,775 Weyerhaeuser Co. sr. unsec. unsub. debs. 7 1/8s, 2023 R 405,000 481,475 Broadcasting (2.1%) Clear Channel Communications, Inc. 144A company guaranty sr. notes 9s, 2019 735,000 712,950 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 985,000 1,019,474 Clear Channel Worldwide Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/2s,2022 640,000 659,200 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 570,000 557,175 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 585,000 656,663 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 480,000 489,600 LIN Television Corp. company guaranty sr. unsec. notes 6 3/8s, 2021 255,000 257,869 Nexstar Broadcasting, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 615,000 633,450 Nexstar Broadcasting, Inc./Mission Broadcasting, Inc. company guaranty sr. notes 8 7/8s, 2017 585,000 625,950 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 255,000 244,800 CORPORATE BONDS AND NOTES (86.2%)* cont. Principal amount Value Broadcasting cont. Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 $270,000 $270,000 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 535,000 568,438 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 440,000 476,300 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 7 5/8s, 2018 360,000 392,400 Building materials (1.0%) Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 150,000 160,125 Building Materials Corp. 144A sr. notes 7s, 2020 700,000 745,500 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 525,000 598,500 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 825,000 888,938 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 930,000 1,009,049 Owens Corning company guaranty sr. unsec. notes 9s, 2019 181,000 222,630 Cable television (2.6%) Adelphia Communications Corp. escrow bonds zero %, 2014 755,000 5,663 Adelphia Communications Corp. escrow bonds zero %, 2013 80,000 600 Adelphia Communications Corp. escrow bonds zero %, 2013 130,000 975 Adelphia Communications Corp. escrow bonds zero %, 2013 290,000 2,175 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 825,000 936,375 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 75,000 81,750 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 235,000 252,625 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 935,000 977,075 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 280,000 266,000 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s,2020 430,000 468,700 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s,2022 235,000 244,988 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s,2023 255,000 239,063 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 450,000 477,000 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s,2021 350,000 377,125 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 550,000 616,000 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 360,000 382,500 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 205,000 220,375 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 620,000 652,550 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 480,000 468,000 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 395,000 416,475 6 Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (86.2%)* cont. Principal amount Value Cable television cont. Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) $1,160,000 $1,131,000 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 1,260,000 1,338,749 Capital goods (6.7%) ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s,2020 1,045,000 1,065,900 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 1,545,000 1,722,675 ARD Finance SA sr. notes Ser. REGS, 11 1/8s, 2018 (Luxembourg) ‡‡ EUR 117,631 162,052 ARD Finance SA 144A sr. notes 11 1/8s, 2018 (Luxembourg) ‡‡ $286,689 303,890 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 585,000 795,944 Ardagh Packaging Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (Ireland) EUR 250,000 340,147 Ardagh Packaging Finance PLC/Ardagh MP Holdings USA, Inc. 144A company guaranty sr. notes 7 3/8s, 2017 (Ireland) $200,000 212,500 Ardagh Packaging Finance PLC/Ardagh MP Holdings USA, Inc. 144A sr. unsec. notes 7s, 2020 (Ireland) 585,000 561,600 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 235,000 235,000 Ball Corp. company guaranty sr. unsec. notes 4s,2023 130,000 119,925 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 575,000 625,313 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 300,000 339,000 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 ‡‡ 735,000 742,350 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 180,000 178,650 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 360,000 403,200 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 1,030,000 1,132,999 Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 100,000 105,000 Crown Americas LLC/Crown Americas Capital Corp. IV 144A company guaranty sr. unsec. notes 4 1/2s, 2023 280,000 263,900 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 200,000 275,645 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 $540,000 553,500 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 540,000 564,300 Exide Technologies sr. notes 8 5/8s, 2018 (In default) † 665,000 405,650 Gestamp Funding Luxemburg SA 144A sr. notes 5 5/8s, 2020 (Luxembourg) 405,000 383,131 GrafTech International, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 635,000 639,763 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 515,000 551,050 CORPORATE BONDS AND NOTES (86.2%)* cont. Principal amount Value Capital goods cont. Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) $1,605,000 $2,041,277 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 235,000 235,000 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 410,000 383,350 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 84,000 91,560 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 1,180,000 1,168,200 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 705,000 734,963 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 845,000 880,913 Reynolds Group Issuer, Inc. Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 7 7/8s, 2019 250,000 272,500 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 385,000 387,888 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 845,000 906,263 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 240,000 237,600 Silver II Borrower/Silver II US Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 (Luxembourg) 215,000 216,075 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 330,000 353,100 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 365,000 390,550 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 160,000 163,200 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 960,000 974,400 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 645,000 694,988 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 840,000 884,100 TransDigm, Inc. 144A sr. unsec. sub. notes 7 1/2s, 2021 150,000 153,375 Triumph Group, Inc. 144A sr. unsec. notes 4 7/8s,2021 540,000 537,300 Coal (1.0%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 230,000 183,425 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 525,000 421,313 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 1,560,000 1,634,099 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 920,000 968,300 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 95,000 105,450 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 80,000 80,200 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6s, 2018 380,000 380,950 Putnam VT High Yield Fund 7 CORPORATE BONDS AND NOTES (86.2%)* cont. Principal amount Value Commercial and consumer services (1.3%) Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 $200,000 $208,500 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 ‡‡ 885,000 902,700 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 755,000 802,188 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s,2019 355,000 301,750 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 1,045,000 1,118,149 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 500,000 532,500 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 495,000 460,350 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 ‡‡ 396,825 405,754 Consumer (0.2%) Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 5/8s, 2022 35,000 37,100 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 45,000 47,363 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 615,000 648,055 Consumer staples (6.1%) Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 225,000 255,656 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. 144A sr. unsec. notes 5 1/2s, 2023 270,000 260,550 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 365,000 348,575 Barry Callebaut Services NV 144A company guaranty sr. unsec. notes 5 1/2s, 2023 (Belgium) 220,000 218,500 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 545,000 607,675 Carrols Restaurant Group, Inc. company guaranty sr. notes 11 1/4s, 2018 200,000 225,000 Claire’s Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 720,000 756,000 Claire’s Stores, Inc. 144A company guaranty sr. notes 6 1/8s, 2020 180,000 175,950 Claire’s Stores, Inc. 144A sr. notes 9s, 2019 825,000 907,500 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 180,000 168,750 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 665,000 755,606 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 335,000 359,288 Corrections Corp. of America 144A sr. unsec. notes 4 5/8s, 2023 R 180,000 176,400 Corrections Corp. of America 144A sr. unsec. notes 4 1/8s, 2020 R 145,000 141,738 Dave & Buster’s, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 900,000 996,750 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 660,000 717,750 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 1,295,000 1,437,449 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 760,000 813,200 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) 490,000 446,140 CORPORATE BONDS AND NOTES (86.2%)* cont. Principal amount Value Consumer staples cont. Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s,2020 $820,000 $784,125 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 295,000 316,388 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 360,000 375,750 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 310,000 319,300 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 760,000 1,032,167 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 (Brazil) $340,000 358,700 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 890,000 896,675 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 390,000 403,650 Landry’s Inc. 144A sr. unsec. notes 9 3/8s, 2020 610,000 638,975 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 383,000 401,193 Michael Foods, Inc. company guaranty sr. unsec. notes 9 3/4s, 2018 375,000 410,625 Post Holdings, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 345,000 369,150 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 985,000 1,049,024 Revlon Consumer Products Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 720,000 702,000 Rite Aid Corp. company guaranty sr. notes 10 1/4s, 2019 295,000 331,875 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 835,000 921,631 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 235,000 260,263 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 540,000 577,800 Spectrum Brands Holdings, Inc. company guaranty sr. notes 9 1/2s, 2018 810,000 886,950 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 630,000 681,975 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 695,000 766,238 Wells Enterprises, Inc. 144A sr. notes 6 3/4s,2020 200,000 209,500 Energy (oil field) (0.9%) FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 588,000 610,050 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 380,000 391,400 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 820,000 787,200 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 740,000 770,304 Offshore Group Investment, Ltd. 144A company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 540,000 530,550 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 155,000 162,750 Entertainment (1.0%) AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 765,000 866,363 Carmike Cinemas, Inc. company guaranty notes 7 3/8s, 2019 215,000 231,125 8 Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (86.2%)* cont. Principal amount Value Entertainment cont. Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 $135,000 $147,150 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 365,000 350,400 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 200,000 193,000 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 395,000 428,574 Cinemark USA, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2023 90,000 86,400 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 419,000 460,900 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2025 280,000 265,300 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 270,000 259,200 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 485,000 468,025 Financials (8.1%) A-S Co-Issuer Subsidiary, Inc./A-S Merger Sub., LLC 144A sr. unsec. notes 7 7/8s, 2020 700,000 701,750 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 330,000 316,800 Air Lease Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2020 330,000 319,275 Air Lease Corp. sr. unsec. notes 6 1/8s, 2017 370,000 382,950 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 425,000 493,531 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 430,000 495,575 Ally Financial, Inc. unsec. sub. notes 8s, 2018 475,000 537,938 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 195,000 237,900 BBVA International Preferred SAU bank guaranty jr. unsec. sub. FRN notes 5.919s, perpetual maturity (Spain) 300,000 268,500 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 410,000 432,550 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 110,000 104,225 CIT Group, Inc. sr. unsec. notes 5s, 2022 230,000 228,275 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s,2020 515,000 527,231 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 270,000 291,600 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 635,000 655,638 Citigroup, Inc. unsec. sub. notes 4 3/4s, 2019 EUR 245,000 310,874 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 $420,000 403,200 CNO Financial Group, Inc. 144A company guaranty sr. notes 6 3/8s, 2020 400,000 424,000 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 785,000 751,638 Dresdner Funding Trust I 144A bonds 8.151s, 2031 1,245,000 1,249,668 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 1,065,000 1,080,975 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB bonds 6.071s, perpetual maturity (Jersey) 445,000 387,150 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 895,000 947,659 CORPORATE BONDS AND NOTES (86.2%)* cont. Principal amount Value Financials cont. HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) $300,000 $276,771 Hub International Ltd. 144A company guaranty sr. notes 8 1/8s, 2018 120,000 125,100 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 1,095,000 1,149,749 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 205,000 211,150 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 725,000 719,563 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 290,000 294,350 International Lease Finance Corp. sr. unsec. unsub. notes 4 5/8s, 2021 255,000 234,600 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 R 420,000 435,750 iStar Financial, Inc. sr. unsec. unsub. notes Ser. B, 9s, 2017 R 390,000 436,800 LBG Capital No. 1 PLC 144A jr. unsec. sub. FRN notes 8s, perpetual maturity (United Kingdom) 110,000 111,238 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. FRN notes 7s, 2037 120,000 121,200 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 510,000 597,975 Lloyds TSB Bank PLC jr. sub. FRN notes Ser. EMTN, 13s, perpetual maturity (United Kingdom) GBP 485,000 1,064,798 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R $425,000 446,250 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 375,000 397,500 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 9 5/8s, 2019 300,000 336,000 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 615,000 651,900 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s,2021 305,000 292,800 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 480,000 487,200 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 310,000 320,075 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 490,000 487,550 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 375,000 375,938 Onex USI Acquisition Corp. 144A sr. unsec. notes 7 3/4s, 2021 530,000 523,375 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 645,000 717,563 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 480,000 508,200 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s,2021 585,000 583,538 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 430,000 475,150 RBS Capital Trust III bank guaranty jr. unsec. sub. notes 5.512s, perpetual maturity (United Kingdom) 290,000 211,700 Putnam VT High Yield Fund9 CORPORATE BONDS AND NOTES (86.2%)* cont. Principal amount Value Financials cont. Regions Bank unsec. sub. notes 7 1/2s, 2018 $160,000 $186,625 Royal Bank of Scotland PLC (The) jr. unsec. sub. FRB bonds 7.648s, perpetual maturity (United Kingdom) 1,915,000 1,742,650 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 1,650,000 1,831,500 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 1,580,000 1,550,375 Springleaf Finance Corp. 144A sr. unsec. notes 6s, 2020 310,000 277,450 Gaming and lottery (2.7%) American Casino & Entertainment Properties LLC sr. notes 11s, 2014 901,000 898,748 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 157,000 94,200 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 190,000 197,838 Caesars Entertainment Operating Co., Inc. 144A company guaranty sr. notes 9s, 2020 1,950,000 1,862,249 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 530,000 556,500 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 760,000 746,783 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 $250,000 238,750 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 275,000 287,375 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 635,000 668,338 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) † 1,445,000 86,700 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 ‡‡ 1,393,299 1,455,996 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 508,000 548,640 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 880,000 1,001,000 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 1,265,000 1,336,156 Health care (6.8%) Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 365,000 365,000 AmSurg Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 490,000 490,000 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 655,000 699,213 Biomet, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 825,000 850,266 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 880,000 932,800 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 895,000 1,287,776 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 $580,000 588,700 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 255,000 271,256 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 165,000 226,391 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $1,305,000 1,425,713 CORPORATE BONDS AND NOTES (86.2%)* cont. Principal amount Value Health care cont. Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 $92,000 $97,750 Endo Health Solutions, Inc. company guaranty sr. unsec. notes 7s, 2019 480,000 484,800 Envision Healthcare Holdings, Inc. 144A sr. unsec. notes 9 1/4s, 2017 ‡‡ 850,000 860,625 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 615,000 639,600 HCA, Inc. sr. notes 6 1/2s, 2020 2,385,000 2,581,762 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 210,000 232,050 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 830,000 862,163 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 605,000 610,672 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 ‡‡ 310,000 323,950 Jaguar Holding Co.II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 780,000 861,900 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 1,255,000 1,345,987 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sr. unsec. notes 12 1/2s, 2019 395,000 407,344 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 635,000 690,563 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 455,000 484,575 Service Corp. International/US 144A sr. unsec. notes 5 3/8s, 2022 260,000 259,350 Service Corp. International/US sr. notes 7s, 2019 345,000 364,838 Sky Growth Acquisition Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2020 940,000 963,500 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 620,000 657,200 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 890,000 916,700 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 174,488 174,488 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 100,000 105,500 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 655,000 689,388 Tenet Healthcare Corp. 144A company guaranty sr. notes 4 1/2s, 2021 180,000 167,850 Tenet Healthcare Corp. 144A company guaranty sr. notes 4 3/8s, 2021 560,000 513,800 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s,2020 205,000 221,400 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 130,000 132,600 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 320,000 328,000 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 115,000 113,563 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 905,000 936,675 VPII Escrow Corp. 144A sr. unsec. notes 6 3/4s, 2018 (Canada) 695,000 712,375 Homebuilding (1.9%) Beazer Homes USA, Inc. company guaranty sr. notes 6 5/8s, 2018 200,000 212,250 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 510,000 557,175 10Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (86.2%)* cont. Principal amount Value Homebuilding cont. Beazer Homes USA, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2023 $110,000 $111,100 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 590,000 594,425 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 350,000 345,509 K Hovnanian Enterprises, Inc. 144A company guaranty notes 9 1/8s, 2020 190,000 208,050 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 180,000 194,400 Lennar Corp. 144A company guaranty sr. unsec. notes 5s, 2022 260,000 247,000 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 941,000 1,020,984 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 520,000 509,600 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 885,000 993,413 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 410,000 451,000 Realogy Corp. 144A company guaranty sr. notes 9s,2020 165,000 183,975 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 170,000 184,025 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 137,000 147,275 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 255,000 242,250 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 719,000 774,722 Household furniture and appliances (0.2%) RSI Home Products, Inc. 144A company guaranty notes 6 7/8s, 2018 600,000 607,499 Tempur-Pedic International, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 40,000 42,200 Lodging/Tourism (1.7%) Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2022 280,000 295,400 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty notes 10 3/4s, 2017 ‡‡ 1,327,608 1,433,816 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 260,000 280,800 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 1,155,000 1,206,975 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 R 185,000 179,913 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 650,000 710,125 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 295,000 315,650 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 460,000 476,100 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 440,000 497,200 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 425,000 460,063 CORPORATE BONDS AND NOTES (86.2%)* cont. Principal amount Value Lodging/Tourism cont. MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 $145,000 $149,350 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s,2021 130,000 125,775 Media (0.1%) Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 100,000 50,000 Nielsen Finance, LLC/Nielsen Finance Co. 144A sr. unsec. notes 4 1/2s, 2020 360,000 340,199 Oil and gas (11.7%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 320,000 324,800 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s,2023 820,000 760,550 Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s,2022 235,000 237,938 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2021 760,000 756,200 Atlas Pipeline Partners LP/Atlas Pipeline Finance Corp. 144A company guaranty sr. notes 6 5/8s, 2020 230,000 230,575 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 370,000 383,875 Aurora USA Oil & Gas Inc., 144A sr. notes 9 7/8s,2017 590,000 620,975 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 1,290,000 1,380,299 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 605,000 671,550 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 695,000 731,488 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 220,000 298,356 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 $490,000 541,450 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 180,000 182,250 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 770,000 762,300 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 640,000 659,200 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 855,000 910,575 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 395,000 391,050 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 335,000 331,650 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 600,000 342,000 Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 1,300,000 1,322,750 Continental Resources, Inc. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 270,000 262,575 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 875,000 927,500 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 7 1/8s, 2022 250,000 254,375 Putnam VT High Yield Fund 11 CORPORATE BONDS AND NOTES (86.2%)* cont. Principal amount Value Oil and gas cont. CrownRock LP/CrownRock Finance, Inc. 144A sr. unsec. notes 7 1/8s, 2021 $370,000 $362,600 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 682,000 736,560 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 400,000 417,000 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 1,310,000 1,224,850 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 220,000 229,900 Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 570,000 561,450 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 1,315,000 1,295,275 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 255,000 258,188 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 1,585,000 1,537,449 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 65,000 69,063 Hercules Offshore, Inc. 144A sr. notes 10 1/2s,2017 850,000 907,375 Hercules Offshore, Inc. 144A sr. unsec. notes 8 3/4s, 2021 240,000 240,000 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 1,135,000 1,231,475 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 245,000 257,250 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 1,205,000 1,325,500 Linn Energy LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec. notes 6 1/4s, 2019 950,000 904,875 Lone Pine Resources Canada, Ltd. company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) 195,000 140,400 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 540,000 535,275 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 330,000 320,100 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) † 865,000 627,125 Newfield Exploration Co. sr. unsec. notes 5 3/4s,2022 615,000 613,463 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 265,000 274,938 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 910,000 919,100 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 400,000 416,000 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 1,235,000 1,173,250 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 1,170,000 1,239,937 Plains Exploration & Production Co. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 200,000 212,065 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 340,000 364,650 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 300,000 293,250 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 980,000 1,058,400 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 215,000 209,894 CORPORATE BONDS AND NOTES (86.2%)* cont. Principal amount Value Oil and gas cont. Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 $1,360,000 $1,463,700 Sabine Pass LNG LP 144A sr. notes 6 1/2s, 2020 285,000 287,850 Samson Investment Co. 144A sr. unsec. notes 10s,2020 1,540,000 1,622,774 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 445,000 424,975 Seven Generations Energy Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 235,000 233,825 Shelf Drilling Holdings Ltd. 144A sr. notes 8 5/8s, 2018 620,000 644,800 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 390,000 408,525 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 320,000 336,000 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 120,000 126,000 Suburban Propane Partners LP/Suburban Energy Finance Corp. sr. unsec. notes 7 3/8s, 2021 612,000 636,480 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 630,000 644,175 Whiting Petroleum Corp. company guaranty notes 7s, 2014 685,000 700,413 Williams Cos., Inc. (The) notes 7 3/4s, 2031 435,000 508,058 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 208,000 251,090 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 260,000 262,600 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s,2017 965,000 989,125 Publishing (—%) American Media, Inc. 144A notes 13 1/2s, 2018 116,844 108,080 Cenveo Corp. company guaranty sr. notes 8 7/8s,2018 60,000 57,900 Regional Bells (0.9%) Cincinnati Bell, Inc. company guaranty sr. unsec. notes 8 3/8s, 2020 110,000 113,025 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 55,000 55,069 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 670,000 698,475 CyrusOne LP/CyrusOne Finance Corp. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 235,000 240,875 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 65,000 74,263 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 565,000 622,913 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 1,090,000 1,198,999 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 180,000 180,000 Retail (2.6%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 100,000 110,750 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 265,000 295,475 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 215,000 225,750 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 336,000 336,000 Bon-Ton Department Stores, Inc. (The) 144A notes 8s, 2021 180,000 182,925 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 660,000 729,300 12 Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (86.2%)* cont. Principal amount Value Retail cont. Burlington Holdings, LLC/Burlington Holding Finance, Inc. 144A sr. unsec. notes 9s, 2018 ‡‡ $145,000 $148,625 CST Brands, Inc. 144A company guaranty sr. unsec. notes 5s, 2023 850,000 828,750 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 290,000 297,975 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 805,000 873,424 L Brands, Inc. sr. notes 5 5/8s, 2022 315,000 318,938 Michaels Stores, Inc. company guaranty notes 11 3/8s, 2016 778,000 811,073 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 895,000 912,900 Neiman-Marcus Group, Inc. (The) company guaranty sr. notes 7 1/8s, 2028 475,000 475,000 New Academy Finance Co., LLC/New Academy Finance Corp. 144A sr. unsec. notes 8s, 2018 ‡‡ 645,000 657,900 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 580,000 591,600 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 445,000 478,375 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 ‡‡ 265,000 267,650 Rent-A-Center, Inc. 144A sr. unsec. notes 4 3/4s,2021 425,000 398,438 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 30,000 31,163 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 ‡‡ 675,000 693,563 Technology (3.9%) Alcatel-Lucent USA, Inc. sr. unsec. unsub. notes 6.45s, 2029 145,000 109,838 Avaya, Inc. 144A company guaranty notes 10 1/2s,2021 370,000 280,275 Avaya, Inc. 144A company guaranty sr. notes 7s,2019 925,000 834,813 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 99,300 100,541 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 765,000 775,519 Ceridian Corp. 144A sr. notes 8 7/8s, 2019 385,000 427,350 Ceridian Corp. 144A sr. unsec. notes 11s, 2021 700,000 770,000 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 385,000 394,625 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 1,035,000 1,094,513 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 1,265,000 1,290,299 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 865,000 888,788 First Data Corp. 144A company guaranty sr. unsec. notes 11 1/4s, 2021 495,000 493,763 First Data Corp. 144A company guaranty sr. unsec. sub. notes 11 3/4s, 2021 510,000 459,000 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 372,000 409,200 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 112,000 121,520 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 1,235,000 1,330,713 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 210,000 227,588 CORPORATE BONDS AND NOTES (86.2%)* cont. Principal amount Value Technology cont. Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 $345,000 $390,713 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 295,000 317,125 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 150,000 159,563 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 648,000 596,160 Softbank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 985,000 946,623 SunGard Data Systems, Inc. 144A company guaranty sr. sub. notes 6 5/8s, 2019 370,000 371,850 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 510,000 540,600 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 870,000 928,725 Telecommunications (7.2%) Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2017 330,000 381,975 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 410,000 435,625 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 400,000 425,000 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 310,000 330,925 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 505,000 484,800 Digicel Group, Ltd. 144A sr. notes 10 1/2s, 2018 (Jamaica) 300,000 318,000 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 865,000 895,275 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 420,000 436,800 Equinix, Inc. sr. unsec. notes 7s, 2021 310,000 336,350 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 455,000 482,300 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 805,000 855,313 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 365,000 383,250 Intelsat Jackson Holdings SA 144A sr. unsec. notes 6 5/8s, 2022 (Bermuda) 305,000 295,850 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 8 1/8s, 2023 (Luxembourg) 1,275,000 1,316,438 Intelsat Luxembourg SA 144A sr. unsec. notes 7 3/4s, 2021 (Luxembourg) 1,580,000 1,595,799 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 565,000 601,725 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 140,000 147,000 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 360,000 359,100 Lynx I Corp. 144A sr. notes 5 3/8s, 2021 285,000 286,425 Lynx II Corp. 144A sr. unsec. notes 6 3/8s, 2023 285,000 287,850 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 510,000 543,150 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 845,000 859,788 Putnam VT High Yield Fund13 CORPORATE BONDS AND NOTES (86.2%)* cont. Principal amount Value Telecommunications cont. MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 $745,000 $758,038 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 (Mexico) 120,000 116,400 NII Capital Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 (Mexico) 160,000 135,200 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 (Mexico) 690,000 533,025 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 11 3/8s, 2019 (Luxembourg) 110,000 117,700 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 550,000 521,125 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 925,000 1,022,125 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 510,000 570,269 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 555,000 620,567 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 380,000 411,350 SBA Telecommunications, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 200,000 200,500 Sprint Capital Corp. company guaranty 6 7/8s, 2028 1,760,000 1,689,600 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 805,000 903,613 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 245,000 258,475 Sprint Nextel Corp. sr. unsec. unsub. notes 9 1/8s, 2017 615,000 707,250 Sprint Nextel Corp. sr. unsec. unsub. notes 7s,2020 380,000 399,000 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 1,185,000 1,383,487 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 335,000 358,031 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 450,000 468,000 Wind Acquisition Finance SA company guaranty sr. notes Ser. REGS, 7 3/8s, 2018 (Luxembourg) EUR 195,000 253,532 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) $725,000 730,438 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 315,000 327,600 Wind Acquisition Holdings Finance SA 144A company guaranty sr. notes 12 1/4s, 2017 (Luxembourg) ‡‡ 152,831 153,977 Windstream Corp. company guaranty sr. unsec. notes 6 3/8s, 2023 330,000 308,550 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 260,000 276,900 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 535,000 587,163 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 260,000 269,100 Telephone (0.2%) CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s,2020 145,000 146,450 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 490,000 470,399 Textiles (0.3%) Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 575,000 613,093 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 325,000 345,313 CORPORATE BONDS AND NOTES (86.2%)* cont. Principal amount Value Transportation (1.2%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) $1,260,000 $1,297,800 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 986,000 1,062,414 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 750,000 768,750 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 770,000 850,850 Watco Cos LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 530,000 527,350 Utilities and power (4.5%) AES Corp. (VA) sr. unsec. notes 8s, 2020 380,000 433,200 AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 698,000 785,250 AES Corp. (VA) sr. unsec. unsub. notes 7 3/8s,2021 970,000 1,064,575 AES Corp. (VA) sr. unsec. unsub. notes 4 7/8s,2023 255,000 237,788 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 634,000 687,890 Calpine Corp. 144A sr. notes 7 1/4s, 2017 1,211,000 1,262,468 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 1,055,000 1,169,999 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 985,000 1,029,324 Dynegy Holdings Escrow, LLC escrow bonds 7 3/4s,2019 1,145,000 1,431 El Paso Natural Gas Co. debs. 8 5/8s, 2022 360,000 463,422 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 160,000 175,200 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 12 1/4s, 2022 780,000 861,900 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 300,000 327,750 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 860,000 939,550 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 285,000 304,950 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 190,000 203,300 EP Energy/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 1,095,000 1,234,613 EPE Holdings, LLC/EP Energy Bond Co., Inc. 144A sr. unsec. notes 8 1/8s, 2017 ‡‡ 401,514 411,552 GenOn Americas Generation, LLC sr. unsec. notes 9 1/8s, 2031 215,000 230,050 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 680,000 748,000 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 195,000 216,450 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 1,290,000 1,377,074 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 480,000 562,380 PNM Resources, Inc. unsec. unsub. notes 9 1/4s,2015 205,000 231,650 Regency Energy Partners company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 455,000 448,175 Regency Energy Partners 144A company guaranty sr. unsec. notes 4 1/2s, 2023 365,000 330,325 Tennessee Gas Pipeline Co., LLC sr. unsec. unsub. debs. 7s, 2028 140,000 170,026 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty notes 15s,2021 910,000 238,875 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 415,000 310,213 Total corporate bonds and notes (cost $305,926,363) 14 Putnam VT High Yield Fund SENIOR LOANS (5.1%)* c Principal amount Value Basic materials (0.1%) Oxea Sarl bank term loan FRN 8 1/4s, 2020 (Germany) $365,000 $362,719 Capital goods (0.1%) Mirror Bidco Corp. bank term loan FRN 5 1/4s, 2019 (Luxembourg) 349,125 349,016 Communication services (0.4%) Asurion Corp. bank term loan FRN 11s, 2019 580,000 606,100 Cricket Communications, Inc. bank term loan FRN Ser. C, 4 3/4s, 2020 980,000 969,178 Consumer cyclicals (2.3%) Academy, Ltd. bank term loan FRN Ser. B, 4 1/2s,2018 144,275 144,546 Aot Bedding Super Holdings, LLC bank term loan FRN 5s, 2019 364,088 364,315 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 112,016 112,016 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.443s, 2018 1,580,744 1,394,216 CCM Merger, Inc. bank term loan FRN Ser. B, 5s,2017 1,039,827 1,035,927 Clear Channel Communications, Inc. bank term loan FRN Ser. D, 6.944s, 2019 1,464,000 1,331,782 Golden Nugget, Inc. bank term loan FRN Ser. B, 3.2s, 2014 ‡‡ 406,828 394,420 Golden Nugget, Inc. bank term loan FRN Ser. DD, 3.2s, 2014 ‡‡ 231,569 224,506 Harrah’s bank term loan FRN Ser. B, 9 1/2s, 2016 275,738 273,440 J.C. Penney Corp., Inc. bank term loan FRN 6s,2018 525,000 525,000 Neiman Marcus Group, Inc. (The) bank term loan FRN 4s, 2018 590,000 587,235 Travelport, LLC bank term loan FRN 9 1/2s, 2016 930,334 950,685 Travelport, LLC bank term loan FRN 8 3/8s, 2016 ‡‡ 549,447 545,326 Univision Communications, Inc. bank term loan FRN Ser. C1, 4 1/2s, 2020 212,281 210,159 Consumer staples (0.2%) H.J. Heinz Co. bank term loan FRN Ser. B2, 3 1/2s, 2020 535,000 534,398 Rite Aid Corp. bank term loan FRN 4 7/8s, 2021 310,000 308,450 Energy (0.4%) Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 715,653 688,560 Offshore Group Investment, Ltd. bank term loan FRN Ser. B, 5 3/4s, 2019 (Cayman Islands) 235,000 235,529 Tervita Corp. bank term loan FRN Ser. B, 6 1/4s, 2018 (Canada) 608,475 605,323 Financials (0.4%) iStar Financial, Inc. bank term loan FRN 4 1/2s, 2017 R 531 538 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2017 R 170,000 177,933 Nuveen Investments, Inc. bank term loan FRN 6 1/2s, 2019 1,000,000 988,749 Springleaf Financial Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 263,201 263,284 Health care (0.6%) Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 508,725 509,361 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 565,520 563,600 SENIOR LOANS (5.1%)* c cont. Principal amount Value Health care cont. Kinetic Concepts, Inc. bank term loan FRN Ser. D1, 4 1/2s, 2018 $179,097 $179,022 Par Pharmaceutical Cos., Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 388,052 385,073 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 4 1/4s, 2018 333,913 333,820 Technology (—%) Alcatel-Lucent USA, Inc. bank term loan FRN Ser. C, 7 1/4s, 2018 139,650 140,726 Transportation (0.2%) Air Medical Group Holdings, Inc. bank term loan FRN 7 5/8s, 2018 ‡‡ 750,000 735,000 Utilities and power (0.4%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.72s, 2017 2,284,778 1,595,345 Total senior loans (cost $19,034,995) COMMON STOCKS (2.1%)* Shares Value Air Methods Corp. 10,920 $369,970 Calpine Corp. † 19,375 411,331 CIT Group, Inc. † 6,665 310,789 Deepocean Group (Shell) (acquired 6/09/11, cost $73,240) (Norway) ‡ 25,695 385,425 DISH Network Corp. Class A 13,165 559,776 General Motors Co. † 22,547 751,040 Gulfport Energy Corp. † 15,200 715,464 Harry & David Holdings, Inc. † 925 105,450 Huntsman Corp. 19,305 319,691 Kodiak Oil & Gas Corp. † 65,515 582,428 LyondellBasell Industries NV Class A 6,283 416,312 Manitowoc Co., Inc. (The) 20,445 366,170 Motors Liquidation Co. GUC Trust (Units) † 1,620 49,734 Newfield Exploration Co. † 8,745 208,918 NII Holdings, Inc. † 42,215 281,574 Quintiles Transnational Corp. † 5,156 219,439 Terex Corp. † 15,379 404,468 Tribune Co. † 7,812 444,503 Tribune Co. Class 1C F 682,134 170,534 Trump Entertainment Resorts, Inc. † 913 1,826 Vantage Drilling Co. † 230,353 469,920 Total common stocks (cost $7,918,379) CONVERTIBLE PREFERRED STOCKS (1.1%)* Shares Value EPR Properties Ser. C, $1.44 cv. pfd. 34,707 $797,720 General Motors Co. Ser. B, $2.375 cv. pfd. 17,091 825,708 MetLife, Inc. $3.75 cv. pfd. 10,405 567,593 United Technologies Corp. $3.75 cv. pfd. 7,600 451,136 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 470 559,300 Weyerhaeuser Co. Ser. A, $3.188 cv. pfd. † 12,840 654,968 Total convertible preferred stocks (cost $3,754,396) PREFERRED STOCKS (0.5%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 889 $844,966 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 26,210 682,771 M/I Homes, Inc. $2.438 pfd. 14,167 361,259 Total preferred stocks (cost $1,309,589) Putnam VT High Yield Fund 15 CONVERTIBLE BONDS AND NOTES (0.4%)* Principal amount Value DFC Global Corp. 144A cv. sr. unsec. unsub. notes 3 1/4s, 2017 $390,000 $387,192 iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 R 365,000 432,981 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 367,000 695,464 Total convertible bonds and notes (cost $1,167,057) WARRANTS (0.1%)* † Expiration date Strike price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 37 $2,960 General Motors Co. 7/10/19 18.33 5,869 95,958 General Motors Co. 7/10/16 10.00 5,869 140,856 Tower Semiconductor, Ltd. 144A (Israel) F 6/30/15 1.70 192,571 — Total warrants (cost $242,005) SHORT-TERM INVESTMENTS (3.9%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.03% L 14,086,487 $14,086,487 SSgA Prime Money Market Fund 0.03% P 10,000 10,000 U.S. Treasury Bills with an effective yield of 0.16%, July 25, 2013 $120,000 119,987 Total short-term investments (cost $14,216,474) Total investments (cost $353,569,258) Key to holding’s currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound Key to holding’s abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period MTN Medium Term Notes Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2013 through June 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $365,411,340. † Non-income-producing security. ‡ Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $385,425, or less than 0.1% of net assets. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. L Affiliated company (Note 6). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 6/30/13 (aggregate face value $8,608,675) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Sell 9/18/13 $993,497 $999,093 $5,596 Barclays Bank PLC British Pound Sell 9/18/13 1,101,822 1,111,426 9,604 Euro Sell 9/18/13 350,654 352,803 2,149 Credit Suisse International Euro Sell 9/18/13 952,220 957,754 5,534 Deutsche Bank AG Euro Sell 9/18/13 1,325,529 1,333,376 7,847 Goldman Sachs International Euro Sell 9/18/13 643,494 647,496 4,002 State Street Bank and Trust Co. Canadian Dollar Sell 7/17/13 707,176 729,521 22,345 Euro Sell 9/18/13 889,199 894,599 5,400 UBS AG Euro Sell 9/18/13 836,334 840,963 4,629 WestPac Banking Corp. Euro Sell 9/18/13 737,505 741,644 4,139 Total 16Putnam VT High Yield Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $736,003 $— $— Capital goods 770,638 — — Communication services 841,350 — — Consumer cyclicals 1,245,277 1,826 170,534 Consumer staples — 105,450 — Energy 1,976,730 385,425 — Financials 310,789 — — Health care 589,409 — — Utilities and power 411,331 — — Total common stocks Convertible bonds and notes — 1,515,637 — Convertible preferred stocks 451,136 3,405,289 — Corporate bonds and notes — 315,091,215 — Preferred stocks — 1,888,996 — Senior loans — 18,625,297 — Warrants 236,814 2,960 — Short-term investments 14,096,487 119,987 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $71,245 $— Totals by level $— $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Putnam VT High Yield Fund17 Statement of assets and liabilities 6/30/13 (Unaudited) Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $339,482,771) $348,892,093 Affiliated issuers (identified cost $14,086,487) (Notes 1 and 6) 14,086,487 Cash 117,236 Dividends, interest and other receivables 6,118,145 Receivable for shares of the fund sold 336,947 Receivable for investments sold 1,032,794 Unrealized appreciation on forward currency contracts (Note 1) 71,245 Total assets Liabilities Payable for investments purchased 4,322,250 Payable for shares of the fund repurchased 452,416 Payable for compensation of Manager (Note 2) 174,974 Payable for custodian fees (Note 2) 9,223 Payable for investor servicing fees (Note 2) 27,916 Payable for Trustee compensation and expenses (Note 2) 162,434 Payable for administrative services (Note 2) 685 Payable for distribution fees (Note 2) 17,249 Collateral on certain derivative contracts, at value (Note 1) 10,000 Other accrued expenses 66,460 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $413,293,572 Undistributed net investment income (Note 1) 11,244,100 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (68,604,867) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 9,478,535 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $283,753,000 Number of shares outstanding 42,283,424 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $6.71 Computation of net asset value Class IB Net assets $81,658,340 Number of shares outstanding 12,253,638 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $6.66 The accompanying notes are an integral part of these financial statements. 18Putnam VT High Yield Fund Statement of operations Six months ended 6/30/13 (Unaudited) Investment income Interest (net of foreign tax of $1,898) (including interest income of $4,584 from investments in affiliated issuers) (Note 6) $13,935,762 Dividends (net of foreign tax of $848) 195,876 Total investment income Expenses Compensation of Manager (Note 2) 1,120,169 Investor servicing fees (Note 2) 197,646 Custodian fees (Note 2) 11,009 Trustee compensation and expenses (Note 2) 17,304 Distribution fees (Note 2) 112,568 Administrative services (Note 2) 4,515 Other 96,514 Total expenses Expense reduction (Note 2) (3,596) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 4,416,291 Net realized gain on foreign currency transactions (Note 1) 61,975 Net unrealized appreciation of assets and liabilities in foreign currencies during the period 145,161 Net unrealized depreciation of investments during the period (9,596,648) Net loss on investments Net increase in net assets resulting from operations Statement of changes in net assets Six months ended Year ended 6/30/13* 12/31/12 Increase (decrease) in net assets Operations: Net investment income $12,575,509 $27,842,534 Net realized gain on investments and foreign currency transactions 4,478,266 2,932,757 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (9,451,487) 28,856,162 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (21,459,376) (23,246,663) Class IB (6,224,546) (8,598,713) Decrease from capital share transactions (Note 4) (12,084,896) (10,685,047) Total increase (decrease) in net assets Net assets: Beginning of period 397,577,870 380,476,840 End of period (including undistributed net investment income of $11,244,100 and $26,352,513, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. Putnam VT High Yield Fund 19 Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA 6/30/13† .23 (.10) (.51) * .37 * 3.21 * 21 * 12/31/12 .48 .55 (.55) .75 7.04 47 12/31/11 .51 (.37) (.56) .74 7.57 57 12/31/10 .53 .38 (.52) .75 7.91 73 12/31/09 .47 1.81 (.64) .73 e 8.29 e 63 12/31/08 .54 (2.33) (.66) .72 e 8.37 e 24 Class IB 6/30/13† .21 (.09) (.49) * .49 * 3.09 * 21 * 12/31/12 .46 .54 (.53) 1.00 6.79 47 12/31/11 .49 (.36) (.54) .99 7.34 57 12/31/10 .51 .37 (.51) 1.00 7.67 73 12/31/09 .46 1.80 (.62) .98 e 8.05 e 63 12/31/08 .52 (2.31) (.64) .97 e 8.11 e 24 * Not annualized. † Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements and brokerage/service arrangements (Note 2). e Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 0.10% 12/31/08 0.10 The accompanying notes are an integral part of these financial statements. 20 Putnam VT High Yield Fund Notes to financial statements 6/30/13 (Unaudited) Within the following Notes to financial statements, references to "State Street" represent State Street Bank and Trust Company, references to "the SEC" represent the Securities and Exchange Commission, references to "Putnam Management" represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2013 through June 30, 2013. Putnam VT High Yield Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek high current income, with a secondary objective of capital growth when consistent with achieving high current income. The fund invests mainly in bonds that are obligations of U.S. companies, are below investment-grade in quality (sometimes referred to as “junk bonds”), and have intermediate- to long-term maturities (three years or longer). Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund's maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise Putnam VT High Yield Fund 21 from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund's federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At December 31, 2012, the fund had a capital loss carryover of $72,403,461 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $6,791,658 N/A $6,791,658 12/31/13 728,766 N/A 728,766 12/31/14 28,491,807 N/A 28,491,807 12/31/16 36,391,230 N/A 36,391,230 12/31/17 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $354,248,930, resulting in gross unrealized appreciation and depreciation of $17,620,681 and $8,891,031, respectively, or net unrealized appreciation of $8,729,650. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 31.0% of the fund is owned by accounts of one insurance company. 22 Putnam VT High Yield Fund Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund's average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund's management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.720% of the first $5 billion, 0.670% of the next $5 billion, 0.620% of the next $10 billion, 0.570% of the next $10 billion, 0.520% of the next $50 billion, 0.500% of the next $50 billion, 0.490% of the next $100 billion and 0.485% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $152,256 Class IB 45,390 Total $197,646 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund's expenses were reduced by $59 under the expense offset arrangements and by $3,537 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $292, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee's average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $112,568 Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $77,998,948 and $100,253,764, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Six months ended 6/30/13 Year ended 12/31/12 Six months ended 6/30/13 Year ended 12/31/12 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 2,871,726 $19,973,696 6,250,477 $42,354,016 558,227 $3,899,906 5,178,912 $34,457,721 Shares issued in connection with reinvestment of distributions 3,160,438 21,459,376 3,604,134 23,246,663 922,155 6,224,546 1,341,453 8,598,713 6,032,164 41,433,072 9,854,611 65,600,679 1,480,382 10,124,452 6,520,365 43,056,434 Shares repurchased (6,797,883) (47,251,264) (9,772,227) (66,192,232) (2,376,631) (16,391,156) (8,090,799) (53,149,928) Net increase (decrease) Note 5 — Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Forward currency contracts (contract amount) $9,200,000 Warrants (number of warrants) 200,000 Putnam VT High Yield Fund 23 The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $71,245 Payables $— Equity contracts Investments 239,774 Payables — Total $— The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Forward currency contracts Total Foreign exchange contracts $51,302 $51,302 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Warrants Forward currency contracts Total Foreign exchange contracts $— $152,520 $152,520 Equity contracts 7,427 — $7,427 Total Note 6 — Transactions with affiliated issuers Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Market value at the beginning Market value at the end of Name of affiliate of the reporting period Purchase cost Sale proceeds Investment income the reporting period Putnam Money Market Liquidity Fund * $11,598,448 $11,864,668 $23,463,116 $2,281 $— Putnam Short Term Investment Fund * — 43,136,462 29,049,975 2,303 14,086,487 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 7 — Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. 24Putnam VT High Yield Fund Note 9 — Offsetting of financial and derivative assets and liabilities Credit Suisse Goldman Sachs State Street Bank and WestPac Banking Bank of America N.A. Barclays Bank PLC International Deutsche Bank AG International Trust Co. UBS AG Corp. Total Assets: Forward currency contracts# $5,596 $11,753 $5,534 $7,847 $4,002 $27,745 $4,629 $4,139 $71,245 Total Assets Liabilities: Forward currency contracts# — Total Liabilities $— $— $— $— $— $— $— $— $— Total Financial and Derivative Net Assets Total collateral received (pledged)## $— $— $— $7,847 $— $— $— $— $7,847 Net amount $5,596 $11,753 $5,534 $— $4,002 $27,745 $4,629 $4,139 $63,398 # Covered by master netting agreement. ## Any over- collateralization of total financial and derivative net assets is not shown. Putnam VT High Yield Fund 25 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2013, subject to certain changes in the sub-management contract noted below. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reason able compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements in the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review and discussion by the Trustees, as well as approval by shareholders. As noted above, the Trustees considered certain administrative revisions to your fund’s sub-management contract. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL with respect to the portion of the portfolios of certain funds, but not your fund, that may be allocated to PIL from time to time. The Independent Trustees’ approval of this recommendation was based on their conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an 26 Putnam VT High Yield Fund appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. Putnam Management’s support for these expense limitations, including its agreement to reduce the expense limitation applicable to the open-end funds’ investor servicing fees and expenses as noted above, was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 2nd quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 4th quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012 — the second time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their absolute gross returns with the returns of selected investment benchmarks or targeted annualized returns. In the case of your fund, the Trustees considered that its class IA share cumulative total return performance at net Putnam VT High Yield Fund27 asset value was in the following quartiles of its Lipper Inc. peer group (Lipper VP (Underlying Funds) — High Yield Funds) for the one-year, three-year and five-year periods ended December 31, 2012 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period Three-year period Five-year period 1st 3rd 2nd Over the one-year, three-year and five-year periods ended December 31, 2012, there were 118, 102 and 98 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 28Putnam VT High Yield Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2013, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Charles B. Curtis Putnam Investments Limited Robert J. Darretta 57–59 St James’s Street Custodian Katinka Domotorffy London, England SW1A 1LD State Street Bank and Trust Company John A. Hill Paul L. Joskow Marketing Services Legal Counsel Kenneth R. Leibler Putnam Retail Management Ropes & Gray LLP Robert E. Patterson One Post Office Square George Putnam, III Boston, MA 02109 Robert L. Reynolds W. Thomas Stephens The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT High Yield Fund 29 This report has been prepared for the shareholders H511 of Putnam VT High Yield Fund. 282473 8/13 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Variable Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: August 29, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: August 29, 2013 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: August 29, 2013
